DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-15-21 has been entered.
Applicant’s amendment filed on 11-15-21 has been entered.  Claim 1 has been amended.  Claims 1, 6-8, 10-12, 17-18, 21-23 and 25-27 are pending.  Claims 1, 6, 8, 10-12, 17-18 and 27 and species polyvalent cationic lipid are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 10-12, 17-18 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "wherein the transfection agent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 1, which fails to recite any “transfection agent”.  Thus, there is no antecedent basis for the phrase “the transfection agent”.  Claim 8 depends from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10-11, 17-18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenkrug et al., March 5, 2015 (US 20150067898 A1, effective filing date, 8-27-13).
Claims 1, 10-11, 17-18 and 27 are directed to a method for producing a non-human animal comprising a targeted germline modification, the method comprising (i) administering a RNA-guided engineered programmable nuclease (RGEN) protein and a RGEN RNA guide to sperm in vitro, (ii) following (i) fertilizing an ovum with the sperm, and (iii) generating an animal from the fertilized ovum, (iv) screening the animal obtained from step (iii) for the targeted germline genetic modification, wherein the RGEN protein introduces the genetic modification into the maternal derived DNA of the fertilized ovum, and wherein all cells of the anima comprises the targeted germline genetic modification.  Claim 10 specifies the genetic modification is a deletion, substitution or an insertion.  Claim 11 specifies the insertion is a 
Regarding claims 1 and 10-11, Fahrenkrug teaches a method of homology-directed repair (HDR) to introgress an exogenous allele into chromosomal DNA of a cell, comprising introducing a targeted endonuclease system and a HDR template that comprises the exogenous allele into the cell, with the targeted nuclease system comprising a DNA-binding member for specifically binding an endogenous cognate sequence in the chromosomal DNA, wherein the targeted nuclease system and the HDR template operate to alter the chromosomal DNA to have identity to the HDR template sequence to introgress the exogenous allele into the chromosomal DNA in place of an endogenous allele. The targeted endonuclease system can comprise a plurality of TALEN comprising a sequence of repeat variable diresidues (RVDs) and a mismatch in the sequence of RVDs relative to the endogenous cognate sequence.  The targeted endonuclease system also can comprise a Cas9 nuclease (here the Cas9 nuclease is considered a protein) and a guide RNA, with a mismatch being in the gRNA sequence relative to the endogenous cognate sequence.  The cell can be a zygote, a germ cell or a sperm etc. The nuclease system can be introduced into the cell as an mRNA.  A method of making a genetically modified animal comprising cloning a cell modified by the method set forth above and a genetically modified animal prepared according to the method (e.g. [0137]).  Fahrenkrug teaches in swine, mature oocytes can be fertilized in 500 ul Minitube PORCPRO IVF Medium System in Minitube 5-well fertilization dishes.  Freshly collected or frozen boar semen can be used for in vitro fertilization (IVF) (e.g. [0095]).  Fahrenkrug teaches Fig. 12 shows experimental data for SNP introgression using oligo donors.  The HDR template also includes a T to C transition to introduce a novel EcoRI site for RFLP screening (e.g. [0021]).

Fahrenkrug does not specifically teach fertilizing an ovum with the sperm transfected with a programmable nuclease such as Cas9 nuclease.  Fahrenkrug does not specifically teach introducing the genetic modification into the maternal derived DNA or at least 10% of the animals produced comprises the targeted germline genetic modification.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fertilize ovum with the Cas9 nuclease modified sperm because Fahrenkrug teaches introducing the Cas9 nuclease/gRNA to sperm cell and a method of making a genetically modified animal comprising cloning the modified sperm cell, and fertilizing mature oocytes with freshly collected or frozen boar semen via in vitro fertilization (IVF).  In addition to the teachings of Fahrenkrug, it was well known in the art to fertilize an oocyte with a sperm in order to produce an animal, thus, it would be obvious for one of ordinary skill in the art to fertilize an ovum with the sperm transfected or modified with a programmable nuclease such as Cas9 nuclease in order to produce an animal from the ovum with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the genetic modification into the maternal DNA because Fahrenkrug teaches introducing the Cas9 nuclease/gRNA to sperm cell and after the genetically modified sperm is used to fertilize the ovum, the residual Cas9 nuclease/gRNA in the sperm would be able to act on the genomic DNA of the ovum in the one cell fertilized egg so as to introduce the genetic modification into the maternal DNA.  Thus, after the egg is fertilized by the genetically modified sperm, it would be obvious to one or ordinary 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to make a genetically modified animal by using nuclease system, such as Cas9/gRNA, as taught by Fahrenkrug with reasonable expectation of success.

Claims 1, 6, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenkrug et al., March 5, 2015 (US 20150067898 A1, effective filing date, 8-27-13) as applied to claims 1, 10-11, 17-18 and 27 above, and further in view of Rapp, Jeffrey, 2011 (US 20110014653 A1) and Quay et al., 2014 (US 20140037714 A1).
Claims 1, 6, 8 and 12 are directed to a method for producing a non-human animal comprising a targeted germline modification, the method comprising (i) administering a RNA-guided engineered programmable nuclease (RGEN) protein and a RGEN RNA guide to sperm in vitro, (ii) following (i) fertilizing an ovum with the sperm, and (iii) generating an animal from the fertilized ovum, (iv) screening the animal obtained from step (iii) for the targeted germline genetic modification, wherein the RGEN protein introduces the genetic modification into the maternal derived DNA of the fertilized ovum, and wherein all cells of the 
Fahrenkrug teaches a method of homology-directed repair (HDR) to introgress an exogenous allele into chromosomal DNA of a cell, comprising introducing a targeted endonuclease system and a HDR template that comprises the exogenous allele into the cell, with the targeted nuclease system comprising a DNA-binding member for specifically binding an endogenous cognate sequence in the chromosomal DNA, wherein the targeted nuclease system and the HDR template operate to alter the chromosomal DNA to have identity to the HDR template sequence to introgress the exogenous allele into the chromosomal DNA in place of an endogenous allele. The targeted endonuclease system can comprise a plurality of TALEN comprising a sequence of repeat variable diresidues (RVDs) and a mismatch in the sequence of RVDs relative to the endogenous cognate sequence.  The targeted endonuclease system also can comprise a Cas9 nuclease (here the Cas9 nuclease is considered a protein) and a guide RNA, with a mismatch being in the gRNA sequence relative to the endogenous cognate sequence.  The cell can be a zygote, a germ cell or a sperm etc. The nuclease system can be introduced into the cell as an mRNA.  A method of making a genetically modified animal comprising cloning a cell modified by the method set forth above and a genetically modified animal prepared according to the method (e.g. [0137]).  Fahrenkrug teaches in swine, mature oocytes can be fertilized in 500 ul Minitube PORCPRO IVF Medium System in Minitube 5-well fertilization dishes.  Freshly collected or frozen boar semen can be used for in vitro fertilization (IVF) (e.g. [0095]).  
Fahrenkrug does not specifically teach the nuclease is delivered to the sperm in a composition comprising a transfectant agent, such as a polyvalent cationic lipid, or artificially inseminating the sperm into a female animal.
Rapp teaches a method of producing a transgenic avian by the sperm-mediated transfer of at least one transgene encoding an immunoglobulin (Ig) heavy chain variable region and/or Ig heavy chain constant region, wherein the transgene is incorporated into the genome of a spermatozoal cell or a precursor thereof so that a genetically modified male gamete is produced by the male avian.  Breeding the male avian with a female of its species will generate a transgenic progeny carrying the at least one transgene in its genome (e.g. [0155]).  The transgene may be integrated into the genomic DNA of an avian spermatozoon cell by an in vitro method by contacting the spermatozoon cell with a gene delivery mixture comprising a viral vector.  The genetically modified cell can be transferred to a testis of a recipient male avian to lodge in a seminiferous tubule of the testis for breeding with a female avian (e.g. [0157]).  The transgene is integrated into the genomic DNA of an avian sperm by restriction enzyme mediated integration (REMI) comprising administering to an avian sperm cell or a precursor cell a gene delivery mixture, wherein a heterologous polynucleotide encodes an immunoglobulin polypeptide.  The heterologous polynucleotide and the type II restriction endonuclease may be transferred into a spermatozoon cell or a precursor cell, thereby incorporating the heterologous polynucleotide into the genome of the spermatozzon cell so that a genetically modified male gamete is produced by the male avian for breeding with a female of the same species such that a transgenic progeny is 
Quay teaches a composition is a mixture or complex of an RNA component with an amino acid lipid and a non-amino acid cationic lipid (e.g. [0216]).  Examples of non-amino acid cationic lipids include DOTMA, DOTAP, DMIRE and DDAB (e.g. [0217]).  Quay teaches non-amino acid lipids may be employed for delivery and administration of regulatory RNA component or nucleic acids, and the non-amino acid cationic lipids may be monocationic or polycationic (e.g. [0213], [0214]).  Examples of non-amino acid polycationic lipids include TMTPS, TMTOS, TMTLS, TMTMS, TMDOS, DOSPER and DOSPA (e.g. [0220], [0221]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to deliver a nuclease to the sperm cell in a 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use polycationic lipid such as TMTPS, TMTOS, TMTLS, TMTMS, TMDOS, DOSPER, DOSPA as a transfection agent because Rapp teaches the transgene is integrated into the genomic DNA of an avian sperm by restriction enzyme mediated integration (REMI) comprising administering to an avian sperm cell or a precursor cell a gene delivery mixture, and the gene delivery mixture refers to selected genetic material with an effective amount of lipid transfecting agent such as polycationic lipid, and Quay teaches non-amino acid lipids may be employed for delivery and administration of regulatory RNA component, and the non-amino acid cationic lipids may be monocationic or polycationic, and examples of non-amino acid polycationic lipids include TMTPS, TMTOS, TMTLS, TMTMS, 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to make a genetically modified animal by using nuclease system, such as Cas9/gRNA, as taught by Fhrenkrug or to deliver the transgene and endonuclease to the avian sperm cells to produce a transgenic avian as taught by Rapp with reasonable expectation of success.

Applicant argues that the claims have been amended to recite an RGEN protein and requires administration of a RGEN protein to a sperm, not a vector a mRNA encoding the RGEN protein.  Neither Fahrenkrug nor Doudna (and Jinek et al, 2013) teach delivery of RGEN proteins.  Paragraphs [0039], [0090], [0091], [0094], [0097]-[0103], [0106], [0115], [0117], [0119], [0120] and [0125] of Fahrenkrug teaches administering a vector encoding the nuclease to the cells.  Fahrenkrug does not teach or suggest that there would be any advantage of delivering an RGEN protein directly to cells (sperm cells) instead of via a vector or mRNA.  It is particularly advantageous to introduce genetic modification into maternal DNA in an ovum by direct delivery of RGEN protein.  Fahrenkrug does not teach or suggest modifying the maternally derived DNA of an ovum by administering a RGEN protein to sperm and fertilizing 
Fahrenkrug teaches a method of homology-directed repair (HDR) to introgress an exogenous allele into chromosomal DNA of a cell, comprising introducing a targeted endonuclease system and a HDR template that comprises the exogenous allele into the cell, with the targeted nuclease system comprising a DNA-binding member for specifically binding an endogenous cognate sequence in the chromosomal DNA, wherein the targeted nuclease system and the HDR template operate to alter the chromosomal DNA to have identity to the HDR template sequence to introgress the exogenous allele into the chromosomal DNA in place of an endogenous allele.  The targeted endonuclease system also can comprise a Cas9 nuclease and a guide RNA and the cell can be a zygote, a germ cell or a sperm etc.  The nuclease system can be introduced into the cell as an mRNA.  A method of making a genetically modified animal comprising cloning a cell modified by the method set forth above and a genetically modified animal prepared according to the method (e.g. [0137]).  Here the Cas9 nuclease is considered a Cas9 protein.  Thus, Fahrenkrug does teach delivering Cas9 nuclease protein to the sperm directly.
Further, it was known in the art to administer protein into sperm or one-cell zygote directly.  For example, Doudna et al., 2014 (US 20140068797 A1) teaches a composition comprising (i) a DNA-targeting RNA or a DNA polynucleotide encoding the same and (ii) a site-directed modifying polypeptide or a polynucleotide encoding the same (e.g. [0020]).  A method of site-specific modification of a target DNA, comprising contacting the target DNA with (i) a DNA-targeting RNA or a DNA polynucleotide encoding the same and (ii) a site-directed modifying polypeptide or a polynucleotide the same, wherein the site-directed modifying 
Sung et al., 2014 (Genome research, 24: 125-131) discloses establishment of gene-knockout mice and zebrafish by the injection of RGENs as Cas9 protein:guide RNA complexes into one-cell-stage embryo of both species and RGENs efficiently generated germline transmittable mutations in up to 93% or newborn mice with minimal toxicity (e.g. Abstract).  Aida et al., 2015 (Published 29 April 2015) (Genome Biology, 16:87, p. 1-11) teaches direct nuclear delivery of Cas9 protein complex with chemically synthesized dual RNAs enables highly efficient target digestion, leading to generation of knock-in mice carrying functional cassette with up to 50% efficiency, compared with just 10% by a commonly used method consisting of Cas9 mRNA and sgRNA (e.g. Abstract).  Thus, it was known in the art to deliver RGEN protein into sperm or one-cell zygote with reasonable expectation of success.
Applicant argues that Fahrenkrug does not teach how one might deliver a nuclease to the sperm or ovum and Fahrenkrug does not teach or suggest modifying the maternally derived DNA of an ovum by administering a RGEN protein to sperm and fertilizing an ovum with that sperm.  Administering protein directly only provides a finite amount because proteins are not self-replicating.  With the exception of using a protein to target a cell surface receptor, proteins are not routinely delivered directly to cells because trafficking of the protein in the cell is typically not controlled and mechanism exist within cells to degrade proteins that are out of place 
Fahrenkrug teaches introducing the Cas9 nuclease/gRNA to sperm cell and after the genetically modified sperm is used to fertilize the ovum, the residual Cas9 nuclease/gRNA in the sperm would be able to act on the genomic DNA of the ovum in the one cell fertilized egg so as to introduce the genetic modification into the maternal DNA.  Thus, after the egg is fertilized by the genetically modified sperm, it would be obvious to one or ordinary skill in the art that the genomic DNA of the egg (maternal DNA) can also be modified by the Cas9 nuclease/gRNA in the sperm with reasonable expectation of success.  

Applicant cites reference Del’Guidice et al., 2018 (Exhibit 2) and argues that there are obstacles to deliver recombinant protein directly to therapeutic cells and it was not known whether an RNA guide could be administered to a sperm and then delivered to an ovum via fertilization.  Fahrenkrug does not provide a teaching to allow a skilled artisan to arrive at the claimed invention.  There is no post-filing evidence from inventors of Fahrenkrug showing that they have been able to edit the genome of a fertilized ovum been shown.  One skilled in the art would not have reasonable expectation of success to modify maternal DNA in an ovum as claimed based on the teachings of Fahrenkrug (Remarks, p. 10-11).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103, the reasons set forth above and the following reasons.
Chau et al., 2020 (Biochemical Society Transactions, 48: 357-365) states “Although the transfection of cells with DNA expression constructs that encode proteins is routine and simple to perform, the direct delivery of proteins into cells has many advantages.  For example, proteins st paragraph).  “By using nanoscale devices for injection and by performing localized electroporation, it is possible to reduce the harmful effects of delivering proteins into cells” (e.g. p. 362, 1st paragraph under Summary).  It is apparent that it was well known in the art for how to deliver a protein directly into a cell, for example, via electroporation or direct injection, and there is reasonable expectation of success to deliver a protein directly into a cell including sperm.  The teachings of Doudna, Sung and Aida show that it was known in the art to deliver RGEN protein into sperm or one-cell zygote and there is reasonable expectation of success to do that.
Further, Fahrenkrug teaches introducing the Cas9 nuclease/gRNA to sperm cell and after the genetically modified sperm is used to fertilize the ovum, the residual Cas9 nuclease/gRNA in the sperm would be able to act on the genomic DNA of the ovum in the one cell fertilized egg so as to introduce the genetic modification into the maternal DNA.  Thus, after the egg is fertilized by the genetically modified sperm, it would be obvious to one or ordinary skill in the art that the genomic DNA of the egg (maternal DNA) can also be modified by the Cas9 nuclease/gRNA in the sperm with reasonable expectation of success.  There is reasonable expectation of success to modify maternal DNA in an ovum as claimed based on the teachings of Fahrenkrug.



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632